FINANCIAL INSTITUTIONS APPROVED AS DEPOSITORIES
                             OF TRUST ACCOUNTS OF ATTORNEYS


Bank Code    A.                                 21    Community Bank (PA)
                                                371   Community Bank, NA (NY)
595   Abacus Federal Savings Bank               132   Community State Bank of Orbisonia
  2   ACNB Bank                                 380   County Savings Bank
613   Allegent Community Federal Credit Union   536   Customers Bank
375   Altoona First Savings Bank
376   Ambler Savings Bank
532   AMERICAN BANK (PA)                        Bank Code    D.
615   Americhoice Federal Credit Union
116   AMERISERV FINANCIAL                       339   Dime Bank (The)
648   Andover Bank (The)                         27   Dollar Bank, FSB
377   Apollo Trust Company

                                                Bank Code    E.
Bank Code    B.
                                                500   Elderton State Bank
558   Bancorp Bank (The)                        567   Embassy Bank for the Lehigh Valley
485   Bank of America, NA                       541   Enterprise Bank
662   BANK OF BIRD-IN-HAND                       28   Ephrata National Bank
415   Bank of Landisburg (The)                  601   Esquire Bank, NA
664   BankUnited, NA                            340   ESSA Bank & Trust
501   BELCO Community Credit Union
673   BENCHMARK FEDERAL CREDIT UNION
652   Berkshire Bank                            Bank Code    F.
663   BHCU
  5   BNY Mellon, NA                            629   1st Colonial Community Bank
392   Brentwood Bank                            158   1st Summit Bank
495   Brown Brothers Harriman Trust Co., NA      31   F & M Trust Company – Chambersburg
                                                658   Farmers National Bank of Canfield
Bank Code    C.                                 205   Farmers National Bank of Emlenton (The)
                                                 34   Fidelity Deposit & Discount Bank (The)
654   CACL Federal Credit Union                 583   Fifth Third Bank
618   Capital Bank, NA                          661   First American Trust, FSB
675   CENTRE 1ST BANK, A DIVISION OF OLD        643   First Bank
      DOMINION NATIONAL BANK                    174   First Citizens Community Bank
136   Centric Bank                              191   First Columbia Bank & Trust Company
394   CFS BANK                                  539   First Commonwealth Bank
623   Chemung Canal Trust Company               674   First Commonwealth Federal Credit Union
599   Citibank, NA                              504   First Federal S & L Association of Greene
238   Citizens & Northern Bank                         County
561   Citizens Bank, NA                         525   First Heritage Federal Credit Union
206   Citizens Savings Bank                      42   First Keystone Community Bank
576   Clarion County Community Bank              51   First National Bank & Trust Company of
591   Clearview Federal Credit Union                   Newtown (The)
 23   CNB Bank                                   48   First National Bank of Pennsylvania
223   Commercial Bank & Trust of PA             426   First Northern Bank & Trust Company
604   First Priority Bank, a division of Mid Penn Bank   72    JUNIATA VALLEY BANK (THE)
592   FIRST RESOURCE BANK
657   First United Bank & Trust
408   First United National Bank                         Bank Code    K.
151   Firstrust Savings Bank
416   Fleetwood Bank                                     651   KeyBank NA
175   FNCB Bank                                          414   Kish Bank
647   FORBRIGHT BANK
291   Fox Chase Bank
241   Franklin Mint Federal Credit Union                 Bank Code    L.
639   Freedom Credit Union
 58   Fulton Bank, NA                                    78    Luzerne Bank


Bank Code     G.                                         Bank Code    M.

499   Gratz Bank (The)                                   361   M & T Bank
498   Greenville Savings Bank                            386   Malvern Bank, NA
                                                         510   Marion Center Bank
                                                         387   Marquette Savings Bank
Bank Code     H.                                          81   Mars Bank
                                                         367   Mauch Chunk Trust Company
244   Hamlin Bank & Trust Company                        511   MCS (Mifflin County Savings) Bank
362   Harleysville Savings Bank                          641   Members 1st Federal Credit Union
363   Hatboro Federal Savings                            555   Mercer County State Bank
463   Haverford Trust Company (The)                      192   Merchants Bank of Bangor
606   Hometown Bank of Pennsylvania                      671   Merchants Bank of Indiana
 68   Honesdale National Bank (The)                      610   Meridian Bank
350   HSBC Bank USA, NA                                  294   Mid Penn Bank
364   HUNTINGDON VALLEY BANK                             276   MIFFLINBURG BANK & TRUST COMPANY
605   Huntington National Bank (The)                     457   Milton Savings Bank
608   Hyperion Bank                                      596   MOREBANK, A DIVISION OF
                                                                BANK OF PRINCETON (THE)
                                                         484   MUNCY BANK & TRUST COMPANY (THE)
Bank Code     I.

669   Industrial Bank                                    Bank Code    N.
365   InFirst Bank
557   Investment Savings Bank                            433   National Bank of Malvern
526   Iron Workers Savings Bank                          168   NBT Bank, NA
668   Inspire FCU                                        347   Neffs National Bank (The)
                                                         434   NEW TRIPOLI BANK
                                                          15   NexTier Bank, NA
Bank Code     J.                                         636   Noah Bank
                                                         638   Norristown Bell Credit Union
 70   Jersey Shore State Bank                            666   Northern Trust Co.
127   Jim Thorpe Neighborhood Bank                       439   Northumberland National Bank (The)
488   Jonestown Bank & Trust Company                      93   Northwest Bank
659   JPMorgan Chase Bank, NA
Bank Code    O.                                 462   Slovenian Savings & Loan Association of
                                                       Franklin-Conemaugh
653   OceanFirst Bank                           486   SOMERSET TRUST COMPANY
489   OMEGA Federal Credit Union                633   SSB Bank
 94   Orrstown Bank                             122   Susquehanna Community Bank


Bank Code    P.                                 Bank Code    T.

598   PARKE BANK                                143   TD Bank, NA
584   Parkview Community Federal Credit Union   656   TIOGA FRANKLIN SAVINGS BANK
 40   Penn Community Bank                       182   Tompkins Vist Bank
540   PennCrest Bank                            660   Top Tier FCU
419   Pennian Bank                              577   Traditions Bank
447   Peoples Security Bank & Trust Company     609   Tristate Capital Bank
 99   PeoplesBank, a Codorus Valley Company     672   Truist Bank
556   Philadelphia Federal Credit Union         640   TruMark Financial Credit Union
448   Phoenixville Federal Bank & Trust         467   Turbotville National Bank (The)
665   Pinnacle Bank
 79   PNC Bank, NA
449   Port Richmond Savings                     Bank Code    U.
667   Premier Bank
354   Presence Bank                             483   UNB Bank
451   Progressive-Home Federal Savings & Loan   481   Union Building and Loan Savings Bank
       Association                              634   United Bank, Inc.
637   Provident Bank                            472   United Bank of Philadelphia
456   Prudential Savings Bank                   475   United Savings Bank
491   PS Bank                                   600   Unity Bank
                                                232   Univest Bank & Trust Co.

Bank Code    Q.
                                                Bank Code    V.
107   QNB Bank
560   Quaint Oak Bank                           611   Victory Bank (The)


Bank Code    R.                                 Bank Code    W.

452   Reliance Savings Bank                     119   WASHINGTON FINANCIAL BANK
220   Republic First Bank d/b/a Republic Bank   121   Wayne Bank
                                                631   WELLS FARGO BANK, NA
                                                553   WesBanco Bank, Inc.
Bank Code    S.                                 494   West View Savings Bank
                                                473   Westmoreland Federal S & L Association
153   S & T Bank                                476   William Penn Bank
316   Santander Bank, NA                        272   Woodlands Bank
460   Second Federal S & L Association of       573   Woori America Bank
        Philadelphia                            630   WSFS (Wilmington Savings Fund Society), FSB
646   Service 1st Federal Credit Union
458   Sharon Bank
Bank Code   X.                PLATINUM LEADER BANKS

                 The HIGHLIGHTED ELIGIBLE INSTITUTIONS are
Bank Code   Y.   Platinum Leader Banks – Institutions that go above
                 and beyond eligibility requirements to foster the
                 IOLTA Program. These Institutions pay a net yield at
Bank Code   Z.   the higher of 1% or 75 percent of the Federal Funds
                 Target Rate on all PA IOLTA accounts. They are
                 committed to ensuring the success of the IOLTA
                 Program and increased funding for legal aid.

                                   IOLTA EXEMPTION

                 Exemptions are not automatic. If you believe you
                 qualify, you must apply by sending a written request
                 to the IOLTA Board’s executive director: 601
                 Commonwealth Avenue, Suite 2400, P.O. Box 62445,
                 Harrisburg, PA 17106-2445. If you have questions
                 concerning IOLTA or exemptions from IOLTA, please
                 visit their website at www.paiolta.org or call the IOLTA
                 Board at (717) 238-2001 or (888) PAIOLTA.




                                                           October 2022